Citation Nr: 1116246	
Decision Date: 04/26/11    Archive Date: 05/05/11

DOCKET NO.  04-31 975A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Whether there is new and material evidence to reopen a claim for service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to March 1970.

This appeal to the Board of Veterans' Appeals (Board) arose from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  An August 2003 decision determined that new and material evidence had not been submitted to reopen the Veteran's previously denied claim for service connection for a right knee disorder, including degenerative joint disease.  And a November 2004 decision denied his claim for service connection for chloracne.

In support for his claims, the Veteran testified at a hearing before a local Decision Review Officer (DRO) in September 2006.  In June 2007, he testified at a videoconference hearing before the undersigned Veterans Law Judge of the Board.

The Board subsequently issued a decision in October 2009 granting service connection for skin disorders but determined that new and material evidence had not been received to reopen the claim for service connection for the right knee disorder.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court/CAVC), but only to the extent it had denied his petition to reopen the claim for service connection for the right knee disorder.  In a December 2010 order, granting a joint motion, the Court partially vacated the Board's decision to the extent it had denied this claim.  The Court remanded this claim to the Board for further development and readjudication in compliance with directives specified.

To comply with the Court's order, the Board in turn is remanding this remaining claim to the RO via the Appeals Management Center (AMC) in Washington, DC.


There is one other preliminary point worth mentioning.  In September 2006, the RO received additional claims for service connection for a right shoulder disability and for a total disability rating based on individual unemployability (TDIU).  In response, the RO sent a Veterans Claims Assistance Act (VCAA) notification letter in February 2007; however, the U. S. Postal Service returned the letter as undeliverable.  An April 2007 deferred rating action indicates the Veteran's address had changed, but it does not appear the RO resultantly attempted to re-issue the notification letter to his new address.  Nor does it appear he withdrew these other claims.  These claims have been raised by the record, but have not been initially adjudicated by the RO as the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these additional claims, and they are referred to the RO for appropriate development and consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO).


REMAND

The Veteran contends he has submitted new and material evidence to reopen his claim for service connection for a right knee disorder.  As noted, in October 2009, the Board denied his petition to reopen this claim, a decision the Court since has vacated.  The Court concluded an August 2007 VCAA notice letter was not content compliant in terms of apprising him clearly of the reasons and bases for the prior denial of this claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006); VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006).  Specifically, the Court found this letter deficient because it did not adequately inform him as to what he needed to reopen this claim, in particular, supporting medical nexus evidence linking this disorder to his military service.  

It was pointed out in Kent that VA must notify a Veteran of the evidence and information that is necessary to reopen the claim, and must notify him of the evidence and information that is necessary to establish his entitlement to service connection.  The Court went on to explain that VA's obligation to provide him with notice of what constitutes new and material evidence to reopen a 
service-connection claim may be affected by the evidence that was of record at the time that the prior claim was finally denied.  The Court further stated that the VCAA requires, in the context of a claim to reopen, the Secretary look at the bases for the denial in the prior decision and to respond with a notice letter describing what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

The August 2007 letter in question informed the Veteran of the legal definition of new and material evidence as reflected in 38 C.F.R. § 3.156, but not specifically as this regulation concerns this particular claim at issue.  As the Court pointed out:

Specifically, the August 2007 VA notice letter informs [the Veteran] that to qualify as "new, the evidence [must] be in existence and submitted to VA for the first time," and "In order to be considered material, the additional existing evidence must pertain to the reason your claim was previously denied."  Then explains that "therefore, the evidence you submit must relate to this fact."  

The Court found that these statements were inadequate for two reasons.  First, these statements did not clearly inform the Veteran of the unestablished fact to which the newly submitted evidence must pertain.  Secondly, the July 2004 statement of the case (SOC) merely reiterated that none of the evidence was new and material.  In the VA General Counsel opinion already alluded to, VA's Office of General Counsel issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial.  VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006).

The Board, therefore, is directing the providing of additional notice to satisfy Kent.

This additional notice must explain that the initial denial of the claim for service connection for a right knee disorder was because the then evidence of record clearly and unmistakably showed the Veteran had this disorder prior to beginning his military service.  If, as here, a pre-existing disability is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disability, but he may bring a claim for service-connected aggravation of that disability.  In that case, § 1153 applies and the burden falls on him to establish aggravation.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

Here, it was determined the complaints the Veteran had referable to this knee during his military service were acute and transitory and, therefore, that his pre-existing right knee disability was not aggravated during or by his military service.  Furthermore, there was no evidence of degenerative joint disease (i.e., arthritis) either during his service (i.e., direct incurrence) or within one year of discharge from service (i.e., presumptive incurrence).  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309(a).

Independent medical evidence is needed to support a finding that a pre-existing disorder increased in severity during service beyond its natural progression.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  See also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); and Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). (all holding that mere temporary or intermittent 
flare-ups of a pre-existing injury or disease during service are insufficient to be considered "aggravation in service", unless the underlying condition, itself, as contrasted with mere symptoms, has worsened).


Moreover, in Verdon v. Brown, 8 Vet. App. 529 (1996), the Court held that the presumption of aggravation does not attach even where the pre-existing disability has been medically or surgically treated during service and the usual effects of treatment have ameliorated disability so that it is no more disabling than it was at entry into service.  The presumption of aggravation applies only when pre-service disability increases in severity during service.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996); Browder v. Derwinski, 1 Vet. App. 204, 206-207 (1991).

Considering all of this, the Court indicated the missing element in the Veteran substantiating his claim is a supporting medical nexus opinion.

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Provide the Veteran a corrective VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This additional notice letter must describe the requirements for establishing his entitlement to service connection for the right knee disorder, discuss what would constitute new and material evidence to reopen this claim and, in the process, must describe what evidence would be necessary to substantiate the element (medical nexus) required to establish service connection that was found insufficient in the previous denial of this claim.  See Kent, supra.

To this end, he should be apprised of the reasons and bases for the Board's July 1985 denial of this claim (and the subsequent denials) so he will have the opportunity, in response, to provide the type of evidence and information needed to overcome these prior shortcomings.  This also includes apprising him of the applicable statutes and regulations, both regarding the finality of the decisions denying this claim previously and of those for establishing his underlying entitlement to service connection based on direct or presumptive incurrence of this condition in service or, alternatively, if pre-existing service, based on aggravation of this 
pre-existing condition during his service beyond its natural progression.

2.  After giving him time to respond to this additional notice, readjudicate the Veteran's petition to reopen this previously considered and denied claim for service connection for a right knee disorder.  If this claim is not granted to his satisfaction, send him and his representative and supplemental statement of the case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning the claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



